Citation Nr: 0835057	
Decision Date: 10/13/08    Archive Date: 10/24/08

DOCKET NO.  05-17 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claimed service connection for diabetes mellitus 
in May 2004.  Review of the record fails to show that he has 
ever been given notification of the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) either as they 
relate to the initial claim for service connection or the 
appeal of the initial rating, which is subject of this 
appeal.  Under these circumstances, the Board does not have 
any choice but to refer the claim for proper notifications.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); and 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) (to the extent it applies).  The 
veteran should be provided with time to 
reply with additional evidence, 
development, or argument if so desired.  
RO should assist in any additional 
development as indicated.

2.  Thereafter, the RO/AMC should 
readjudicate the issues on appeal, as 
appropriate.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC), if 
needed.  The veteran and his representative 
should be given an opportunity to respond to 
the SSOC prior to returning the case to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



